NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
WAYNE C. WALL,
Petitioner,
v. _
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3006 _
Petiti0n for review of the Merit Systems Proteetion
Board in case no. AT08310807'79-M-1.
ON MOTION
ORDER
Wayne C. Wall moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

WALL V. OPM
2
FoR THE CoURT
 3  /S/ J an Horba1y
Date
cc: Wayne C. Wall
S
A. Bondurant E1ey, Esq.
J an Horbaly
C1erk
4 sr E
l.LS. COURT 0
THE FEDE!?Ali_?C}F;F?Ai3ll'J§TF0R
NOV 03 2010
.|AN HORBALY
CLERK